Oliver, Presiding Judge:
This is an action brought to recover duties claimed to have been illegally exacted on an importation of a certain chemical insecticide in tablet form.
The merchandise was assessed for duty at 6 cents per pound and 30 per centum ad valorem under paragraph 2 of the Tariff Act of 1930 as a polymer of acetaldehyde. It is known as metaldehyde. It is claimed to be free of duty under paragraph 1604 'as an agricultural implement.
The case was submitted for decision on a stipulation of counsel wherein it was agreed in part that the imported merchandise was “a polymer of acetaldehyde, a chemical compound in tablet form *368known as mctaldehyde,” and that it “was chiefly used in the United States by farmers as an insecticide for the destruction of slugs and snails which are detrimental to their vegetable and citrus fruit crops.”
The two paragraphs in question, insofar as material, are as follows:
Par. 2. Acetaldehyde * * *; homologues and polymers of all the foregoing; * * * all the foregoing not specially provided for, 6 cents per pound and 30 per centum ad valorem.
Par. 1604. Agricultural implements: Plows, tooth or disk harrows, headers, harvesters, reapers, agricultural drills and planters, mowers, horserakes, cultivators, thrashing machines, cotton gins * * * and all other agricultural implements of any kind or description, not specially provided or, whether in whole or in parts, including repair parts: Provided, That no article specified by name in Title I shall be free of duty under this paragraph.
There is one controlling issue in the case at bar, namely, whether or not this imported chemical in tablet form is an agricultural implement. If it is decided that it is, then, and not until then, does it become pertinent to inquire whether or not it is excluded from paragraph 1604 because of the statement therein “That no article specified by name in Title I shall be free of duty under this paragraph.”
The history of litigation of paragraph 1604 and its predecessors discloses that with very few exceptions all the cases decided have been concerned not with the question of whether or not the article of merchandise before the court was an implement, but rather whether that which was admittedly an implement was chiefly used for agricultural purposes. One of the relatively few cases where the question of implements was directly involved arose in Richardson v. United States (8 Ct. Cust. Appls. 179, T. D. 37289). In that case certain carburetors were claimed to be free of duty as parts of farm tractors, and the court v*ent rather fully into the question of whether or not a large machine such as a tractor should be properly designated as an implement. The court held that it should. The dissenting opinion of Judge Barber, after setting forth some of the dictionary definitions of the word “implement” stated what might be said to be the ordinary or commonly understood meaning of the word “implement” when he said (page 187):
Other dictionaries express the same thought in different language but all, to my mind, indicate substantially the same thing, viz, that an implement in its common use and meaning is synonymous with tool, utensil, or instrument, and relates to an article of relatively simple construction and usually of personal manipulation. See Webster’s, Century, and Oxford dictionaries and Encyclo-paedia Britannica.
The question of construction of the words “ agricultural implements” was not again squarely presented to our appellate court until the case of United States v. Perry (25 C. C. P. A. 282, T. D. 49395). The merchandise there involved consisted of celluloid chicken leg bands. In its decision the court discussed very fully the meaning of, and the *369limitations to be placed upon, the word “implement” as used in paragraph 1604, and said in part (page 286):
* * * We think the term “implements of any kind or description” as it appears in paragraph 1604 should not be given its narrowest meaning. Frequently “implement” is regarded as being synonymous with a tool or utensil used in manual work. The term has a broader meaning which we think should be accepted in arriving at the intent of Congress in the enactment of paragraph 1604.
The court, in applying the broader meaning to which it referred, held the chicken bands there before it to be agricultural implements. Later the court followed this decision by holding steel wire bale ties to be likewise free of duty as agricultural implements (Wilbur-Ellis Co. v. United States, 26 C. C. P. A. 403, C. A. D. 47).
Notwithstanding the fact that the court in the Perry case, supra, held a chicken band to be an “agricultural implement,” we do not understand that by this decision the court has intended to lay down a rule that any article or thing chiefly used for agricultural purposes is to be classified as an agricultural implement. In the absence of such a holding we cannot find the merchandise at bar to be so classifiable.
No record was made in the case at bar but the stipulation on which the case was submitted informs us that the imported merchandise is a chemical compound in tablet form chiefly used by farmers, at the date of importation, as an insecticide for destruction of slugs and snails. We are not advised how these tablets are used but we will hazard a guess that they are dissolved and that the solution so formed is sprayed on the plants or trees to be protected, or is injected into the earth. The method of its preparation or use is immaterial. It is imported in the form of a tablet. We cannot envision a tablet, powder, or liquid that could by the most liberal construction of the term be called an implement. There are no authorities that we have been able to find which cover this particular point, but there are indications in the tariff act that some of the things chiefly used in agricultural pursuits were not considered by Congress to be agricultural implements but were specially provided for eo nomine on the free list. Paris green, one of the better known insecticides, is eo nomine provided for (paragraph 1737). So are such items as fertilizer (paragraph 168.5), sheep dip (paragraph 1759), and manure (paragraph 1685). It would seem that none of the foregoing would be an agricultural implement. It is quite probable that the spraying equipment used in spraying an insecticide would be an agricultural implement, but not the liquid spray itself. In fact sulphur sprayers used in spraying trees and plants have been held to be agricultural implements (Abstract 8911), but the article so sprayed, sulphur, is specially provided for (paragraph 1777). Soil injectors used to inject chemicals (insecticides) into agricultural lands to rid them of insects and pests have been held to be agricultural implements (Abstract 24664), but *370there is no record of the chemical so injected being of itself an agricultural implement. In like manner, a pump used to lift manure from a sump (Abstract 9630) and a manure carrier (Abstract 23401) were held to be agricultural implements, but the manure is still awaiting designation as an implement. The tank in which sheep are dipped might well be called an agricultural implement, but we submit that the liquid sheep dip in which they are immersed would not be so classified. A fertilizer spreader would probably be an agricultural implement, but not the fertilizer itself. The Perry case, supra, broadened considerably the scope of the term agricultural implements, but if we were to so classify the tablets in the case at bar then it would seem that lice powder, rat poison, and horse liniment should be likewise classified as implements, providing that they were chiefly used on the farm and were not specified by name in title I.
Finally we are of the belief that the doctrine of ejusdem generis could well be applied in the construction of the words “and all other agricultural implements of any kind or description found in paragraph 1604 under which the plaintiffs claim. The term “other agricultural implements” unquestionably was inserted in the paragraph to mean in addition to those described by name and of like use. The phrase “other agricultural implements” was undoubtedly used by the Congress to avoid a long enumeration of implements of the same general nature to those set forth in the first part of the paragraph. There would otherwise have been no need for the Congress to describe the different “implements” set forth if it had not thereby intended in enumerating some, to indicate the class of articles to be covered by the general words “all other agricultural implements.” Certainly the merchandise at bar, the chemical tablet, cannot by any stretch of the imagination be said to be ejusdem generis with the articles named in paragraph 1604. All of the articles so named in the paragraph would, under the decisions of this Court, be classifiable as agricultural implements had they not been eo nomine provided for. The holding of our appellate court in the Richardson case, supra, supports this position. While the term “agricultural implements of any kind or description” as used in paragraph 1604 is very broad, its use in connection with the enumerated articles contained therein is some indication of the class of implements which Congress intended to be covered by the paragraph. It will be noted that paragraph 1604 also contains the language “whether in whole or in parts, including repair parts.” While this does not convoy the direct implication that all agricultural implements must be in multiple parts or that they must bo mechanical units, to hold that a chemical tablet is an agricultural implement would in our judgment bo stretching the word “implement” to the breaking point.
*371We are of opinion that the imported merchandise, a chemical insecticide in tablet form, is not an agricultural implement. It is an article or material which was on the date of importation chiefly used in agriculture and is provided for as a dutiable commodity under paragraph 2 of the Tariff Act of 1930, as a polymer of acetaldehyde. As it is our judgment that the merchandise at bar is not an agricultural implement, it is not necessary to determine whether this article is specified by name in title I, nor is it material whether the chief use of the merchandise is to be determined as of the date of the passage of the Tariff Act of 1930, or the date of importation.
In our opinion, the protest herein should be and is overruled, the classification of the collector affirmed, and judgment will be entered accordingly.